Campbell, Ch. J.
. ,The only question in this case is whether the record of a deed, purporting to be signed by Harmon Sherman, and certified to have been acknowledged by Hiram Sherman, (the latter name being inserted in the beginning of the deed as the grantor), can be received in evidence as the conveyance of Hiram Sherman, the original deed not being shown.
Our statutes now require every deed to be usigned and sealed by the person from whom the estate or interest is intended to pass,” as well as acknowledged by the person executing it. The signing cannot be dispensed with, and no one but the signer can be regarded as the grantor.
The presumption of law always must be that a person uses his real name, and there is no presumption that he is known by different names. And in the absence of proof, a deed signed by Harmon and acknowledged by Hiram is. *22signed and acknowledged by different persons. There is nothing in the certificate of acknowledgment which can supply the defect, if it could be supplied in that way, upon which there is no occasion to express an opinion. Hiram Sherman, in legal presumption, has executed no deed which he could acknowledge.
A person may be known by an alias, as well as by his real name, and perhaps may use a name for a single occasion which he would be estopped to deny. But this could only be shown by directly connecting him, by proof, with the execution and delivery of the deed, and in such a case he would not be bound because he had acquired a new name in fact, but only because he had so acted that in the given case he could not be heard to dispute his own act. If there had been proof in this case that Hiram Sherman was known also by the name of Harmon Sherman, we are not prepared to say it would not have laid a foundation for introducing the record. But it was not competent to introduce it until some such foundation had been laid to connect the two variant names.
The judgment was correct and must be affirmed, with costs. ‘
The other Justices concurred.